Name: Commission Regulation (EEC) No 541/76 of 11 March 1976 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 12. 3 . 76 Official Journal of the European Communities No L 64/11 COMMISSION REGULATION (EEC) No 541/76 of 11 March 1976 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ^), as last amended by Regulation (EEC) No 740/75 (2), and in particular Article 10(3) thereof, Whereas Articles 8 and 8a of Commission Regulation (EEC) No 1105/68 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed (3), as last amended by Regulation (EEC) No 2863/75 (4), determine the quantities of skimmed milk in respect of which butter and cream producers are eligible to receive aid, provided that the product is used for animal feed ; Whereas certain quantities of skimmed milk produced in the dairy are used in the manufacture of milk products ; whereas therefore the quantities referred to in the abovementioned provisions should be reduced by the quantities of skimmed milk used for purposes other than animal feed ; HAS ADOPTED THIS REGULATION : Article 1 There shall be added to Articles 8 and 8a of Regula ­ tion (EEC) No 1105/68 the following paragraph : '5 . The basic quantities for the calculation of the aid when applying paragraph 1 and of the maximum yearly quantity referred to in the second subparagraph of paragraph 3 shall be reduced by the quantities of skimmed milk used for purposes other than animal feed.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1976 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 74, 22. 3 . 1975, p . 1 . (&gt;) OJ No L 184, 29 . 7 . 1968, p. 24. M OJ No L 285, 4. 11 . 1975, p. 5 .